Exhibit 10.22 , LLC Landlord and MERISEL, INC. Tenant AGREEMENT OF LEASE Premises: The Entire 8th Floor 31 Penn Plaza a/k/a 132 West 31st Street New York, New York 10001 Dated: As of March 28, 2012 Table of Contents 1. Rent 1 2. Use and Occupancy 1 3. Term; Fixed Rent 1 4. Landlord’s Initial Work 2 5. Maintenance and Repairs 3 6. Tenant Alterations 5 7. Building Alterations and Management 6 8. Landlord’s Services 6 9. Window Cleaning 9 Requirements of Law, Fire Insurance, Floor Loads 9 Insurance 10 Property Loss, Damage Reimbursement Indemnity 10 Destruction, Fire and Other Casualty 12 Bankruptcy 13 Assignment, Mortgage, Etc 14 Electric Energy 21 Taxes 23 Security Deposit 25 Subordination, Attornment and Notice to Landlord 27 Estoppel Certificate 29 Eminent Domain 29 Access to Premises 29 Vault, Vault Space, Area 30 Occupancy 30 Default 30 Remedies of Landlord and Waiver of Redemption 32 Fees and Expenses 33 No Representations by Landlord 33 End of Term 34 Quiet Enjoyment 34 Failure to Give Possession 34 -i- Table of Contents (continued) No Waiver 34 Waiver of Trial by Jury 35 Inability to Perform 35 Captions 35 Definitions 35 Adjacent Excavation-Shoring 36 Successor and Assigns 36 Late Charge 36 Holdover 36 Notices 37 Broker 38 Miscellaneous Provisions 38 Landlord’s Contribution 43 Schedule A
